DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/22.
Applicant’s election without traverse of claims 1-2,5-14, and 16-17 in the reply filed on 10/18/22 is acknowledged.

Claims 1-2,5-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of forming a support ring and pole pieces (cl 1:3-4) is indefinite because it is unclear whether both the ring and pole pieces are made of the magnetically conducting material.  If both the ring and pole pieces are made of the magnetically conducting material, it should be clearly and positively recited as such.
 	The step of molding (cl 1:5) is indefinite because it is unclear whether and how it is related to the support ring. It should be noted the instant disclosure recites the molding material being molded between the pole pieces and over the support ring (para. 0030).  There is no supported embodiment in the instant disclosure of the molding material not being molded over BOTH the support ring and the pole pieces.
	The step of molding (cl 16:9-10) is indefinite because it is unclear whether and how it is related to the support ring. It should be noted the instant disclosure recites the molding material being molded between the pole pieces and over the support ring (para. 0030).  There is no supported embodiment in the instant disclosure of the molding material not being molded over BOTH the support ring and the pole pieces.
 	The step of molding (cl 17:7-8) is indefinite because it is unclear whether and how it is related to the support ring. It should be noted the instant disclosure recites the molding material being molded between the pole pieces and over the support ring (para. 0030).  There is no supported embodiment in the instant disclosure of the molding material not being molded over BOTH the support ring and the pole pieces.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8,10,11,12,13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lesson Learned in Fabrication of a High-Specific-Torque Concentric Magnetic Gear” to Cameron et al (hereinafter “Cameron”). 
 	Regarding claim 1:  (Currently amended) A method for manufacturing a Magnetic Gear Modulator (MGM) (Cameron: slides 10, 15, and 18) of a Concentric Magnetic Gear (CMG), the method comprising: 
 	forming a support ring (Cameron: slides 10, 15, and 18; bounding ring constitutes the claimed support ring) connecand pole pieces of the MGM, of a magnetically conducting material (Cameron: slides 10, 15, and 18; HIPERCO 50 is a ferromagnetic alloy material);
  	molding a molding material between pole pieces (Cameron: slides 10, 15, and 18: pressing custom carbon fiber stiffening posts into the cap such that it is positioned between the pole pieces constitutes the claimed molding) ; and 
 	machining off the support ring leaving angularly spaced apart pole pieces connected by the molding material (Cameron: slides 10, 15, and 18; the machining off of the bounding ring after assembly constitutes the claimed machining). 
  	Regarding claim 2:  (Original) The method of Claim 1, wherein: the support ring is an outer support ring residing outside the pole pieces; and the machining off the support ring includes exposing an outer face of the pole pieces (Cameron: slides 10, 15, and 18).   
 	Regarding claim 8:  (Original) The method of Claim 1, wherein the magnetic material is a ferromagnetic material (Cameron: slides 10, 15, and 18).
 	Regarding claim 10. (Original) The method of Claim 9, wherein the ferromagnetic material is selected from the group consisting of a bulk magnetic or metallic glass, a laminated bulk magnetic glass, or Soft Magnetic Composites (SMC) (Cameron: slides 10, 15, and 18).
 	Regarding claim 11:  (Original) The method of Claim 1, wherein forming pole pieces comprises forming non-round cross-section pole pieces (Cameron: slides 10 and  15)
 	Regarding claim 12:  (Original) The method of Claim 11, wherein the forming non-round cross-section pole pieces comprises forming pole pieces having an hour glass shaped cross-section (Cameron: slides 10 and  15).
 	Regarding claim 13:  (Original) The method of Claim 1, wherein forming pole pieces comprises forming pole pieces including forming pole pieces having features resisting rotating in the MGM (Cameron: slides 10 and  15).  
 	Regarding claim 14:  (Original) The method of Claim 1, wherein forming the forming a support ring and pole pieces comprises forming a single piece casting (Cameron: slides 10 and  15).

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lesson Learned in Fabrication of a High-Specific-Torque Concentric Magnetic Gear” to Cameron et al (hereinafter “Cameron”). 
 	Regarding claim 17:  (Currently amended) A method for manufacturing a Magnetic Gear Modulator (MGM)  (Cameron: slides 10, 15, and 18) of a Concentric Magnetic Gear (CMG), comprising: 
 	forming a raw MGM comprising: 
 		casting a single piece support ring and angularly spaced apart pole pieces reacpiece support ring and the angularly spaced apart pole pieces made of magnetically conductive material (Cameron: slides 10, 15, and 18; HIPERCO 50 is a ferromagnetic alloy material); and 
 		molding a high performance composite plastic, thermally conductive molding material between the pole pieces (Cameron: slides 10, 15, and 18: pressing custom carbon fiber stiffening posts into the cap such that it is positioned between the pole pieces constitutes the claimed molding); 
 	machining away the support ring an ou
 	exposing inner and outer faces of the pole pieces (Cameron: slides 10, 15, and 18 clearly show the pole pieces having exposed inner and outer faces).  
 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by “Lesson Learned in Fabrication of a High-Specific-Torque Concentric Magnetic Gear” to Cameron et al (hereinafter “Cameron”) as applied to claim 1 above.
 	Regarding claims 5-7, Cameron does not explicitly teach the specific molding material.  However, the use of a specific molding material is a mere obvious matter of choice dependent on the desired final product.  Since Cameron does teach the molding material of the posts being a carbon fiber reinforced plastic and it is well-known in the molding art that carbon fiber plastic can be an injection molding material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an injection moldable material like carbon fiber in the process of Cameron in order to form a high quality modulator. 


Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding of a modulator: 10476349,20200295648,10530233,20140167546.  GB teach forming a modulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744